AO 257 (Rev. 6/78)          Case 3:21-cr-00217-MMC Document 33-1 Filed 05/27/21 Page 1 of 1
                                                                                                                                                         Print Form
       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT                 INFORMATION                   INDICTMENT                        Name of District Court, and/or Judge/Magistrate Location
                                                                  SUPERSEDING                         NORTHERN DISTRICT OF CALIFORNIA
           OFFENSE CHARGED
                                                                                                                SAN FRANCISCO DIVISION
 18 U.S.C. § 1344 – Bank Fraud;                                           Petty
 18 U.S.C. § 1343 – Wire Fraud;
 15 U.S.C. §§ 78j(b) and 78ff, and 17 C.F.R. § 240.10b-5 –                Minor              DEFENDANT - U.S
 Securities Fraud;
 18 U.S.C. §§ 981(a)(1)(C) & 28 U.S.C. § 2461(c) – Criminal               Misde-                                                                 FILED
 Forfeiture                                                               meanor
                                                                                            ANDREW J. CHAPIN                                      May 27 2021
                                                                          Felony
                                                                                                DISTRICT COURT NUMBER                            SUSANY. SOONG
PENALTY:       Count 1: 30 yrs. imprisonment, $1,000,000 fine; Count 2: 20 yrs.                                                             CLERK, U.S. DISTRICT COURT
               imprisonment, $250,000 fine or twice the gross gain/loss; Count 3:                3:21-cr-00217 MMC                       NORTHERN DISTRICT OF CALIFORNIA
               20 yrs. imprisonment, $5,000,000 fine.                                                                                             SAN FRANCISCO
               For all counts: 3 yrs. supervised release; $100 special assessment

                                                                                                                          DEFENDANT
                               PROCEEDING                                                          IS NOT IN CUSTODY
                                                                                                    Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                                 1)       If not detained give date any prior
                  FEDERAL BUREAU OF INVESTIGATION
                                                                                                    summons was served on above charges           
       person is awaiting trial in another Federal or State Court,                         2)       Is a Fugitive
       give name of court
                                                                                           3)       Is on Bail or Release from (show District)

                                                                                                                               NDCA
       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                   IS IN CUSTODY
                                                                                           4)       On this charge
       this is a reprosecution of

                                                                                                                                     }
       charges previously dismissed                                                        5)       On another conviction
       which were dismissed on motion                               SHOW                                                                         Federal         State


                                                          }
       of:                                                        DOCKET NO.
                                                                                           6)       Awaiting trial on other charges
             U.S. ATTORNEY               DEFENSE
                                                                                                     If answer to (6) is "Yes", show name of institution

       this prosecution relates to a

                                                                                                                              }
                                                                                                                    Yes            If "Yes"
       pending case involving this same                                                         Has detainer
                                                                                                                                   give date
       defendant                                                  MAGISTRATE                    been filed?         No             filed


                                                          }
                                                                   CASE NO.
                                                                                                                           Month/Day/Year
       prior proceedings or appearance(s)                                                       DATE OF
                                                                                                ARREST
                                                                                                               
       before U.S. Magistrate regarding this
                                                               CR-20-MJ-71712
       defendant were recorded under                                                            Or... if Arresting Agency & Warrant were not

                                                                                                DATE TRANSFERRED                         Month/Day/Year
Name and Office of Person
Furnishing Information on this form                  Stephanie M. Hinds                         TO U.S. CUSTODY
                                                                                                                              
                                  U.S. Attorney               Other U.S. Agency

Name of Assistant U.S.                                                                               This report amends AO 257 previously submitted
Attorney (if assigned)                       Kimberly Hopkins / Scott Joiner
                                                         ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS                 NO PROCESS*                  WARRANT            Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                                     * Where defendant previously apprehended on complaint, no new summons or
                                                                                   warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                    Date/Time:                                Before Judge:

        Comments:
